Citation Nr: 1447117	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-04 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include as due to personal assault.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from August 1983 to June 1987, September 1987 to September 1992, January 2000 to May 2000, with additional service in the Army Reserves.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.    

In an October 2012 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD as due to personal assault.  The Veteran appealed this decision and in a February 2014 order, the Court of Appeals for Veterans Claims (Court) remanded the matter, pursuant to a Joint Motion for Remand (Joint Motion), back to the Board for additional development.  

The Board has reviewed the Veteran's paper claims file as well any electronic records contained in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, which she relates to two separate sexual assaults in-service in 1984 and 1989, and to a 1984 motor vehicle accident (MVA), in which her roommate was killed while riding as a passenger in a military commercial utility cargo vehicle (CUCV).  The February 2014 Joint Motion found that the Board failed to comply with the duty to assist the Veteran in corroborating her PTSD stressor based upon an in-service motor vehicle accident (MVA), and remanded the matter for compliance.  

At the onset, it appears that there may be service personnel records that are not associated with the claims file.  A March 2009 report of contact notes that the Veteran indicated that following the assaults, she received an Article 15 punishment.  No Article 15 documentation is included in the service personnel records associated with the file.  Additionally, service personnel records contain no records prior to her May 1985 transfer orders, with the exception of a copy of her December 1982 enlistment document and August 1983 enlistment/travel orders.  On remand, the Veteran's Official Military Personnel File (OMPF) should be obtained.  

In September 2014, the Veteran submitted evidence consisting of accident reports and other documentation from the United States Army Combat Readiness/Safety Center concerning a June 1984 MVA involving a CUCV at Fort Hood, Texas.  The records indicate that the accident involved three members of Company A, 142d Signal Battalion, 2d Armored Division, and that a female member of the unit was killed in the accident.  This information corroborates the Veteran's statements regarding the accident, and as service treatment and personnel records on file confirm that the Veteran was assigned to that unit and stationed in Fort Hood during that time period, the Veteran's in-service stressor event of her roommate's death is considered verified.

The Veteran has not been afforded a VA examination with regard to her claim.  Although the record does contain October 2008 and November 2008 diagnoses of PTSD, panic disorder with agoraphobia, and depressive disorder, NOS, from Dr. W.A., a private psychologist, no nexus opinions were offered.  Therefore, given the above, the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, and any other appropriate source, and request the Veteran's entire Military Personnel file (OMPF) from her entire period of active duty service.  Document all efforts to locate these records.

2.  After the above requested development is complete, schedule the Veteran for a VA mental disorders/initial PTSD examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders that meet the DSM-IV criteria.  The presence or absence of PTSD should be discussed.  If the examiner determines that the Veteran does not have PTSD, the examiner must reconcile such findings with previous findings documented in October 2008 and November 2008 private treatment records from Dr. K.A. reflecting a diagnosis of PTSD.

b)  If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active military service, including the Veteran's reports of being sexually assaulted in service in 1984 and 1989; and the verified stressor of the death of her roommate in an MVA in 1984 while stationed at Fort Hood.   

c)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and her attorney a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

